DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01 FEB 2021, 14 APR 2021, and 09 FEB 2022 was filed after the mailing date of the 06 MAY 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. 
Specification
The disclosure is objected to because of the following informalities: Claim 18: Plurality of Cavities.  
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the Figures 5A-10B plurality of cavities must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without plurality of cavities, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). The Claim 18, lack of claim limitation written description regarding the plurality of cavities is the issue. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 4-5, and 8-9, and 11 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated  by Akkaya et al. (US 20160225922 A1).
Regarding Claim 1, Akkaya discloses a time-in-flight device in Fig. 4 (Para. [0058-0064]); A photonic device (400), comprising: 
a substrate (412) having a first surface and a cavity (412) (See Fig 2, 202, but cavity is still a feature of this embodiment) extending into the substrate from the first surface  to a second surface; 
a semiconductor layer (404) on the second surface in the cavity of the substrate; 
and a cover layer (410) on the semiconductor layer (404), wherein the semiconductor layer (404) is configured to receive incident radiation (422A) through the substrate and to totally internally reflect the radiation (422B-D) at an interface between the semiconductor layer (404) and the cover layer (410).  

    PNG
    media_image1.png
    528
    774
    media_image1.png
    Greyscale


In regards to Claim 4, Akkaya in Fig. 4 does disclose the photonic device of claim 1, wherein the semiconductor layer (404) includes at least one of germanium (Ge), silicon germanium (SiGe), or any Group III-V semiconductor material (Para. [0030]). For example (Para. [00300) contains Germanium (Ge).

In regards to Claim 5, Akkaya in Fig. 4  discloses the photonic device of claim 4, wherein the cover layer (410) includes at least one of silicon oxide (SiOx), silicon oxynitride (SiON), or silicon nitride (SiN). The cover layer is an dielectric which could be made from a silicon dioxide material so it satisfies the cover layer material limitation even if not all materials listed are disclosed in this art. Figure 4 also shows that they layer on top and bottom of the semiconductor layer, are dielectric layers and disclosed as SiO2 and silicon nitride; see Para. [0031].
In regards to Claim 8, Akkaya in Fig. 4 discloses the photonic device of claim 1, further comprising a dielectric layer between the first surface of the substrate (412) and the cover layer (410), Para [0031, 0083]. Both paragraphs  disclose an additional dielectric layer.
In regards to Claim 9, Akkaya in Fig. 4 does not explicitly disclose the photonic device of claim 1, wherein the semiconductor layer has at least one angled surface having an inclination angle between 30° and 60° with respect to the second surface of the substrate. This again can be achieved by a person of ordinary skill in the art without undue experimentation with same MPEP as claim 3.
In regards to Claim 11, Akkaya in Fig. 4 does disclose the photonic device of claim 1, further comprising a dielectric material on the second surface in the cavity of the substrate (412), portions of the semiconductor layer (404) being spaced laterally apart from one another in the cavity by the dielectric material. The cavity dimensions between and surrounding the second surface and the semiconductor layer are comprised of a dielectric material, see Para. [0058-59].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 3, 10, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Akkaya et al. (US 20160225922 A1) further in view of Lin et al. (US 20160005781 A1).
Regarding Claim 2, Akkaya in Fig. 4 does not explicitly disclose the photonic device of claim 1, wherein the semiconductor layer (404) having a first refractive index, and the cover layer (410) has a second refractive index that is less than the first refractive index. This would be obvious to anyone with ordinary skill the art as in order for this device in order to function would inherently have the cover layer (410) have a lesser refractive index than the semiconductor layer. The initial  incident light or radiation (422A) is designed to pass through the cover layer (410) in order to reflect and have the semiconductor layer (404) reflect the light into an electrical signal for use in the device (See MPEP 2144.02 (Reliance on Scientific Theory/Principles).
In regards to Claim 3, Akkaya in Fig. 4 does not explicitly disclose the photonic device of claim 2, wherein the first refractive index is within a range from 2 to 6, and the second refractive index is within a range from 0 to 2. Someone with ordinary skill in the art knowledge without undue experimentation could find component device materials in a table or other scientific reference materials to use to state this claim (See MPEP 2164.01a (Undue Experimentation Factors)).
In regards to Claim 10, Akkaya in Fig. 4 does not explicitly disclose the photonic device of claim 1, wherein the cavity has a depth between the second surface and the first surface of the substrate that is less than 700 µm, and the semiconductor layer has a height from the second surface of the substrate that is less than 750 µm. This measurement limitation criteria are still achievable without undue experimentation as a person with ordinary skill in the art can make design dimensions to this specification using currently production fabrication tools.
In regards to Claim 18, Akkaya in Fig. 4 does disclose a semiconductor layer (404) on [[the]]a second surface in the cavity (412) of the first substrate; and 
a cover layer (410) on the semiconductor layer (404), wherein the semiconductor layer is configured to receive incident radiation (422A) through the first substrate and to totally internally reflect the radiation at an interface between the semiconductor layer (404) and the cover layer (410);
But Akkaya fails to disclose and Lin in Fig. 1 does an imaging device (30), comprising: 
a first substrate (10) having a first surface and a plurality of cavities(See objections to specification, drawings, and 112a rejection for claim limitation disclosure issues) extending into the first substrate from the first surface (10);
an array of photodetectors formed in the plurality of cavities of the first substrate (10), each of the photodetectors (31) including:
and electrical circuitry electrically coupled to the array of photodetectors (31) and configured to receive and process electrical signals generated by the array of photodetectors (31) in response to receiving the incident radiation.
It would have been obvious to anyone with ordinary skill in the art to combine the teaching of Akkaya with the image sensor disclosed in Lin Fig. 1. As the photonic/photodetector/photodiode device of Claim 1 is a part of the entire image sensor device of claim 18 hence an image sensor prior art would be applicable for this independent claim.

    PNG
    media_image2.png
    850
    982
    media_image2.png
    Greyscale

In regards to Claim 19, Akkaya does not disclose the imaging device of claim 18, further comprising: 
a second substrate, the electrical circuitry being at least partially formed in the second substrate; and an interconnect structure electrically and physically coupled between the first substrate (10) and the second substrate (20), the electrical circuitry being electrically coupled to the array of photodetectors through the interconnect structure.
But Lin in Fig. 1 does disclose the imaging device of claim 18, further comprising: a second substrate (20), the electrical circuitry being at least partially formed in the second substrate (20); and 
an interconnect structure electrically and physically coupled between the first substrate and the second substrate (20) (See Via (70)), the electrical circuitry being electrically coupled to the array of photodetectors (31) through the interconnect structure.
The second surface of Lin has all the limitations of this claim and represents a complete electrically coupled device between the CMOS, 1st substrate and the device structure of the 2nd substrate. This can be achieved with Via (70) that connect both the 1st and 2nd surface of Lin Fig. 1.
In regards to Claim 20, Akkaya does not disclose the imaging device of claim 18, further comprising: a plurality of optical lenses on a surface of the first substrate that is opposite the first surface, each of the optical lenses configured to focus the incident radiation to a respective one of the photodetectors.
But Lin in Fig. 1 does disclose the imaging device of claim 18, further comprising: a plurality of optical lenses (63) on a surface of the first substrate (10) that is opposite the first surface (10), each of the optical lenses (63) configured to focus the incident radiation to a respective one of the photodetectors (31) Para. [0014, 0018, 0042]. 
Lin has all of these device limitations to give a prior art example of existence of said claimed feature.
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form of Claim 1 including all of the limitations of the base claim and any intervening claims.
Claim 7 would be allowable if Claim 6 was correct as stated above since this is a dependent claim of new Claim 1 + 6 combination independent claim.
Claims 21-26 would be allowed, as the independent claim 21 is patently distinct with no prior art found by the examiner. Since the independent claim 21 is allowable the following dependent claims 22-26 should be allowed.
Regarding claim 21: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, a photonic device comprising: 
“a cover layer extending over the dielectric layer and having sidewall spacers that separate the inner substrate sidewalls and the outer sidewalls of the semiconductor layer to span the distance, the sidewall spacers and the cover layer being a continuous body and being made of the same material as one another; and wherein the semiconductor layer has a first refractive index, and the cover layer and the sidewall spacers have a second refractive index that is less than the first refractive index.”


The following is an examiner’s statement of reasons for allowance: The cited prior art of record, either singly or improper combination, does not teach or make obvious, along with the other claimed features of Claims 21-26.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID MATTHEW HARTMAN whose telephone number is (571)272-9584. The examiner can normally be reached M-TH: 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D.M.H./Examiner, Art Unit 2829                                                                                                                                                                                                        
/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826